On Petition to Contest Election. This cause originated in this court on the filing of a petition to contest an election under R.C. 3515.08. Upon review of the motion for leave of John Conyers, Jr., member of Congress, to file as amicus curiae in support of eontestors’ counsel, the motion for admission pro hac vice of Sampak P. Garg by Robert J. Fitrakis for amicus curiae U.S. Rep. John Conyers, Jr., and the request for recusal filed by attorney Clifford 0. Arnebeck,
*1431IT IS ORDERED that the motions for leave and for admission pro hac vice are granted and that amicus curiae John Conyers, Jr., may file a memorandum in response to the motion for sanctions ■within 10 days of the date of this entry.
IT IS FURTHER ORDERED that the request for recusal is denied.
O’Connor, J., in Chambers.